Citation Nr: 9900685	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  93-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to March 
1971.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Philadelphia, Pennsylvania, which denied a claim for 
an increased rating for residuals of spontaneous 
pneumothorax.  This case was remanded by the Board of 
Veterans' Appeals (Board) in October 1995 for further 
development.


REMAND

The veteran contends that his residuals of spontaneous 
pneumothorax have increased in severity in recent years, thus 
warranting a schedular disability rating in excess of the 
current 10 percent evaluation.

The Boards October 1995 remand directed the RO to develop 
the issue of service connection for chronic obstructive 
pulmonary disease (COPD), secondary to service-connected 
residuals of spontaneous pneumothorax, as it was inextricably 
intertwined with the increased rating claim and needed to be 
developed prior to a final appellate determination.  Myers v. 
Derwinski, 1 Vet.App. 127 (1991); EF v. Derwinski, 1 Vet.App. 
324 (1991); Harris v. Derwinski, 1 Vet.App. 180 (1991).  The 
RO was directed to notify the veteran of his appellate rights 
in the event that the ROs adjudication of the service 
connection issue was adverse to the veteran.

In an August 1996 rating decision, the RO denied entitlement 
to service connection for COPD and emphysema as secondary to 
the service-connected residuals of spontaneous pneumothorax.  
That rating decision also denied the increased rating claim.  
In August 1996 a supplemental statement of the case (SSOC) on 
those issues was mailed to the veteran.  The cover letter on 
the SSOC indicated that [a] response at this time is 
optional.  It does not appear that a copy of the rating 
decision or a notice of appellate rights as to the service 
connection claim was mailed to the appellant.  The RO should 
issue an appropriate VA Form 20-8993, Notice of Procedural 
and Appellate Rights, in connection with the August 1996 
rating decision denying service connection for COPD and 
emphysema.

The appellant and his representative are reminded that they 
have yet to give the Board jurisdiction of the COPD and 
emphysema issue by commencing and perfecting an appeal to the 
August 1996 rating decision denying entitlement to service 
connection for those disorders.  The Board notes that further 
communication from the veterans representative, dated in 
November and December 1998, indicated an interest in 
appealing the service connection claim.

Because the question of service connection remains 
intertwined with the increased rating issue, the Board defers 
a decision as to either claim until the following steps are 
taken.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should issue an appropriate VA 
Form 20-8993, Notice of Procedural and 
Appellate Rights, in connection with the 
August 1996 rating decision denying 
entitlement to service connection for 
COPD and emphysema.

2.  In connection with this referral, the 
veteran and his representative are 
reminded that they have yet to give the 
Board jurisdiction over the service 
connection claim by commencing (by filing 
a Notice of Disagreement) and perfecting 
(by filing a Substantive Appeal) an 
appeal to the August 1996 rating decision 
denying entitlement to COPD and 
emphysema.  38 C.F.R. § 20.200-20.202 
(1998).

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
